Conley Byrd, Justice. Appellee Hubert Mitchell became unemployed as a result of the storm that destroyed the business section of Cabot, Arkansas in 1976. While his former employer was rebuilding his business building, appellee applied for unemployment compensation benefits. Appellant, Commissioner, Arkansas Department of Labor, relying upon Ark. Stat. Ann. § 81-1105(c) (Repl. 1976), declared appellee ineligible to receive benefits. After the week ending August 21, 1976, appellee did not report and register at an Employment Security Division office. The trial court after making the foregoing findings held that appellee’s appeal to the Appeal Tribunal from the Commissioner’s rulings of ineligibility made it unnecessary for appellee to thereafter report and register weekly. As a result the trial court held that appellee was entitled to receive the maximum weekly benefits for the weeks between August 21, 1976, and the date he returned to work on October 18, 1976. We reverse. Ark. Stat. Ann. § 81-1105 (Repl. 1976) provides: “An insured worker shall be eligible to receive benefits with respect to any week only if the Director finds that— (a) He has made a claim for benefits with respect to such week in accordance with such regulations as the Director may prescribe. (b) On and after July 1, 1971, he has registered for work at, and thereafter continued to report at, an Employment Security Division Office in accordance with such regulations as the Director may prescribe, except that the Director may, by regulation, waive or alter either or both of the requirements of this subsection as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which he finds that compliance with such requirements would be oppressive, or would be inconsistenet [inconsistent] with the purpose of this Act [§§ 81-1101 — 81-1108, 81-1111 — 81-1121]; provided that no such regulations shall conflict with Section 3 (a) [81-1104(a)] of this Act.” The making of a weekly claim for benefits is a prerequisite to the right of an insured worker to claim benefits under the Employment Security Act. Appellee has cited no law to the contrary and we know of none that would support the trial court’s judgment. We have been unable to find anything in Public Law 93-288, Federal Disaster Unemployment Assistance, that would support the trial court’s judgment. Reversed and remanded. We agree: Harris, C.J., and Hickman and Howard, JJ.